Case 2:20-cv-00697-JLB-NPM Document 39 Filed 01/04/21 Page 1 of 2 PageID 646




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION


EDWARD A. SCHERDER, DMD
and EDWARD A. SCHERDER,
DMD, PA,

           Plaintiffs,

v.                                             Case No. 2:20-cv-697-FtM-66NPM

ASPEN AMERICAN INSURANCE
COMPANY,

             Defendant.


                                     ORDER

      Before the Court is the (unopposed) Motion to Appoint Mediator (Doc. 32).

At the Preliminary Pretrial Conference held on December 3, 2020, the Court required

the parties to name a mediator within two weeks of the conference. (Doc. 26). In the

motion, Defendant Aspen American Insurance Company (“Aspen”) reports the

parties are unable to agree upon a mediator.

      Aspen proposed Gerald Albrecht as a mediator, Plaintiff agreed but with

certain inappropriate conditions, and Aspen demurred. (Id., p. 1). The parties have

been unable to agree on any other mediator. Mindful of its obligations to the Court,

Aspen moved for the appointment of a mediator without conditions. Plaintiff failed

to respond to the motion, so the Court deems the motion unopposed.
Case 2:20-cv-00697-JLB-NPM Document 39 Filed 01/04/21 Page 2 of 2 PageID 647




      Therefore, the Court grants the (unopposed) Motion to Appoint Mediator

(Doc. 32) and refers this action to certified mediator Gerald Albrecht for mediation

consistent with the Court’s Local Rules and provisions of the Case Management and

Scheduling Order (Doc. 28).

      DONE and ORDERED in Fort Myers, Florida on January 4, 2021.




                                         2
